Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is in response to Applicant’s amendment and Terminal Disclaimer filed on 4/27/22.
	Claim 17 has been amended.
	Claim 1 has been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/20 was filed same with the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 4/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Number 10861532 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-21 are allowed.  Claims 2, 10 and 17 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose an integrated circuit memory controller, in combination with other cited limitations, a circuit to apply a delay from a selection of delays, the delay determined during an initialization sequence; a qualifier circuit to generate a masked timing signal based on the delay and the timing signal; and wherein the receiver circuitry samples data using the masked timing signal as recited in claim 2.
Claims 3-9 are therefore allowed because of their dependency on claim 2.
The prior art of record fails to disclose a method of operation in a memory controller, in combination with other cited limitations, calibrating a signal masking circuit to determine a delay from a selection of delays; generating a masked timing signal based on the delay and the timing signal; and sampling data using the masked timing signal the method comprising as recited in claim 10.
Claims 11-16 are therefore allowed because of their dependency on claim 10.
The prior art of record fails to disclose an integrate circuit chip, in combination with other cited limitations, a circuit to apply a delay from a selection of delays, the delay determined during an initialization sequence; a qualifier circuit to generate a masked strobe signal based on the delay and the strobe signal; and wherein the receiver circuitry samples data using the masked strobe signal as recited in claim 17.
Claims 18-21 are therefore allowed because of their dependency on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stott et al. (US 2007/0217559) disclose an integrated circuit device includes a delay circuit, sampling circuit and delay control circuit that cooperate to carry out adaptive timing calibration. The delay circuit generates a timing signal by delaying an aperiodic input signal for a first interval. The sampling circuit samples a data signal in response to the timing signal to generate a sequence of data samples, and also samples the data signal in response to a phase-shifted version of the timing signal to generate a sequence of edge samples. The delay control circuit adjusts the first interval based, at least in part, on a phase error indicated by the sequence of data samples and the sequence of edge samples.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824